DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 18 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 5/24/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/24/2019 is withdrawn.  Claims 2, 4, 19, and 20, directed to Species IV, IV, V, and IV, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 8, 9, 18-21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and the prior art, Examiner directs attention to Tukala et al. (U.S. Patent No. 5,634,747) and Winkler et al. (U.S. Patent No. 6,059,702 A).  Please note that Tukala et al. and Winkler et al. were each cited on the PTO-892 mailed on 8/19/2019.
Figure 1 of Tukala shows a tooling assembly for a machine, the tooling assembly comprising a holder (15, 16) “disposed about a rotational axis.”  As such, when machining a given workpiece, for example, the tooling assembly is set in rotation about the rotational axis.  Note that that the holder (15, 16) includes a machine interface at the shank part end (15) thereof.  Regarding the machine interface, it is configured to engage with a spindle of the machine so as to be rotated about the rotational axis by the spindle.  
	The tooling assembly further comprises a tool body (11, 12) at the other end of said holder (15, 16).  As to the tool body (11, 12), it defines a first internal passage (17+23) and a second internal passage (18+24), each of which can be seen in Figure 1.  
	With regards to the first internal passage (17+23), it include a first straight channel (23) and a first curved channel (17).  Be advised that an inlet of the first internal passage (17+23) is open through an end of the tool body (11, 12) that is proximate the holder (15, 16) to receive a coolant fluid from the holder (15, 16).  Please also be advised that an opposite end of the first straight channel (17) is open to the first curved channel (23) to provide the coolant fluid to the first curved channel (23).  Next, as can be seen in Figure 1, an outlet of the first internal passage (17+23) is open to an exterior of the tool body (11, 12).  
As to the second internal passage (18+24), it include a second straight channel (24) and a second curved channel (18).  Be advised that an inlet of the second internal passage (18+24) is open through the end of the tool body (11, 12) that is proximate the holder (15, 16) to receive the coolant fluid from the holder (15, 16).  Please also be advised that an opposite end of the second straight channel (18) is open to the second curved channel (24) to provide the coolant fluid to the second curved channel (24).  Next, as can be seen in Figure 1, an outlet of the second internal passage (18+24) is open to the exterior of the tool body (11, 12).  
Note that claim 1 is drawn to a tooling assembly having an intended use or function with a machine having an automatic tool changing system, rather than being drawn to the combination of the tooling assembly and the machine having the automatic tool changing system.  That said, note that the tooling assembly shown in Tukala’s Figure 1 is considered to be inherently capable of being used with a machine having an automatic tool changing system, simply by clamping the shank part end (15) of the tooling assembly shown in Figure 1 into the clamping structure of a tool spindle of such a machine having an automatic tool changing system.  
In the alternative, in the event that it is held that the claim positively recites the machine having an automatic tool changing system that the tool assembly is to be for, note that Winkler teaches (see Figures 1-2) such a machine (10) having an automatic tool changing system (13) wherein a tooling assembly (17, 18, 19) is clamped by the tool changing system (13) to a tool receptacle (21) of a spindle (12).  Note that the machine (10) has a duct (126) through which coolant is supplied to a bore (132) extending through the tooling assembly (17, 18, 19).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tooling assembly of Tukala with the machine (10) that includes an automatic tool changing system (13) of Winkler, in order to provide a means that provides coolant fluid to the tooling assembly of Tukala, that also sets said tooling assembly of Tukala in rotation for workpiece processing via the spindle (12), and that additionally provides the advantage of tool changing.    
Tukala et al. though, does not teach, “wherein the first curved channel curves outward from the first straight channel to an outlet of the first internal passage such that the outlet of the first internal passage is a greater distance from the rotational axis than the first straight channel is,” or “wherein the second curved channel curves outward from the second straight channel to an outlet of the second internal passage such that the outlet of the second internal passage is a greater distance from the rotational axis than the second straight channel is.”  Tukala et al. also does not teach, “wherein the outlet of the second internal passage is located between the outlet of the first internal passage and the end of the tool body that is proximate the holder.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Tukala et al. so as to produce the present invention as set forth in independent claim 1. The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1	
With respect to claim 18 and the prior art, Examiner directs attention to Japan Pub. No. JP-3025383-U (hereinafter JP '383).  Note that JP '383 was previously cited on the PTO-892 mailed on 11/10/2020.  Applicant is noted to make notice of the previously provided English Translation of JP '383.
Figure 1 of JP '383 shows a tooling assembly (50) which in and of itself is a tool (50).  The tool (50) has a machine interface at a cylindrical shank portion end (52), and said tool (50) defines multiple outlets at a blade part (56) end thereof.  Be advised that the tool (50) is “disposed about a rotational axis.”  As such, when machining a given workpiece, for example, the tool (50) is set in rotation about the rotational axis.  As to the multiple outlets that are defined, they can be seen in Figure 2.  Each outlet is shown as an annular opening.  Note that Figure 2 of JP '383 shows four outlets.  As such, the four outlets may be designated, for example, as first outlet, second outlet, third outlet, and fourth outlet.  Regarding the machining interface, it’s configured to engage with a machine spindle to be rotated by the spindle about the aforementioned rotational axis.  That is to say that machining interface is capable of being grasped by the machine spindle such that the tool (50) can incur rotation about the rotational axis.  
	Also, four internal passages (64) are defined within the tool (50).  Examiner notes that the four internal passages (64) include a first internal passage (64) having a first stem channel that is connected to a first inlet, and a first curved channel.  Figure 1 of JP '383 has been annotated and provided on the following page so as to show the first stem channel and the first curved channel.  Be advised that the first internal passage (64) has an inflection point at which the first stem channel transitions to the first curved channel.  


    PNG
    media_image1.png
    998
    1006
    media_image1.png
    Greyscale

	Please note that the four internal passages (64) also include a second internal passage (64) having a second stem channel that is connected to a second inlet, and a second curved channel.  Figure 1 has been annotated and provided on the next page to show the second stem channel and the second curved channel.  Be advised that the second internal passage (64) has an inflection point at which the second stem channel transitions to the second curved channel.  

    PNG
    media_image2.png
    995
    1090
    media_image2.png
    Greyscale

Note that the four internal passages (64) also include a third internal passage (64) having a third stem channel that is connected to a third inlet, and a third curved channel.  Figure 1 has been annotated and provided below so as to show the third stem channel and the third curved channel.  Please be advised that the third internal passage (64) has an inflection point at which the third stem channel transitions to the third curved channel.  

    PNG
    media_image3.png
    995
    1015
    media_image3.png
    Greyscale


	Also, as can be seen in the three preceding annotated figures of JP '383, the first, second, and third inlets are each open through the exterior surface of the machine interface.  
JP '383 though, does not teach, “the first curved channel extends outward from the first stem channel to the first outlet such that the first outlet is a greater distance from the rotational axis than the first stem channel,” or  “the second curved channel extends outward from the second stem channel to the second outlet such that the second outlet is a greater distance from the rotational axis than the second stem channel,” or “the third curved channel extends outward from the third stem channel to the third outlet such that the third outlet is a greater distance from the rotational axis than the third stem channel.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP '383 so as to produce the present invention as set forth in independent claim 18. The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 18.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722